Sunvalley Solar Inc.

398 Lemon Creek Suite A, Walnut, CA 91789

Tel: (909)598-0618 Fax: (909)598-6633

 

Date: 4/16/2012

Private Loan Agreement

 

Due to the rapid business development, the Company needs funds for operation and
inventory purchase. The Board of Directors authorize Hangbo Yu (General
Manager), on behalf of the Company, to sign a short term loan agreement with
James Zhang (shareholder/CEO). The loan amount is $50,000. The start day will be
the day that $50,000 is transferred to the Company's account. The annual
interest for this short-term loan is $6.50% and the term of this loan should be
less than a year.

 

Borrower:

 

/s/ Hangbo Yu

Hangbo Yu, General Manager

Sunvalley Solar Inc.

 

Lender:

 

/s/ James Zhang

James Zhang

